                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

 TRAVIS AND JESSICA FRITZ      )    Docket No. 3:17-CV-433
 as Third Party Beneficiaries of
                               )
 LAXMIJI, LLC individually and )
 LAXMIJI, LLC d/b/a MOUNTAIN   )
 VISTA INN & SUITES, BHARAT    )
 PATEL individually and BHARAT ) DISTRICT JUDGE THOMAS A. VARLAN
 PATEL d/b/a MOUNTAIN VISTA    )
                               ) CHIEF MAGISTRATE JUDGE H.
                               ) BRUCE GUYTON
 INN & SUITES, JAGRUTI PATEL,  )
                               )
      Plaintiffs,              )
                               )
 vs.                           )
                               )
 LIBERTY SURPLUS INSURANCE     )
 CORPORATION and ST. PAUL FIRE )
 AND MARINE INSURANCE          )
 COMPANY,                      )
                               )
      Defendants.              )
                               )

           PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiffs respectfully

 move for summary judgment on Defendants’ fourteenth affirmative defense. This defense

 asserts that no insurance coverage is available for Plaintiffs’ injuries under an umbrella

 policy issued by St. Paul, because of a coverage exclusion for bodily injury caused by

 “pollutants.” This pollution exclusion should be interpreted under the law of Illinois, which

 has long construed such exclusions in favor of coverage for bodily injuries caused by carbon

 monoxide exposure.




Case 3:17-cv-00433-TAV-HBG Document 72 Filed 04/03/19 Page 1 of 2 PageID #: 507
        The motion is based on the Memorandum of Law in Support of Plaintiffs’ Motion

 for Partial Summary Judgment, the Declaration of Kenneth M. Suggs and attached exhibits,

 the files, records, and pleadings in this case, and arguments of counsel.

                                             Respectfully submitted



 Dated: April 3, 2019                        /s/ Kenneth M. Suggs
                                             Kenneth M. Suggs (pro hac vice)
                                             JANET, JANET & SUGGS, LLC
                                             500 Taylor Street, Suite 301
                                             Columbia, SC 29201
                                             (803) 726-0050 TEL
                                             (803) 727-1059 FAX
                                             ksuggs@jjsjustice.com

                                             Sidney Gilreath (#2000)
                                             GILREATH & ASSOCIATES, PLLC
                                             550 Main Avenue, Suite 600
                                             Knoxville, TN 37902
                                             (865) 637-2442 TEL
                                             (865) 971-4116 FAX
                                             gilknox@sidgilreath.com

                                             Attorneys for Plaintiffs




                                                2

Case 3:17-cv-00433-TAV-HBG Document 72 Filed 04/03/19 Page 2 of 2 PageID #: 508
